November 14, 2008

Mr. Roger W. Hughes
Adams & Graham, L.L.P.
P. O. Drawer 1429
Harlingen, TX 78551-1429

Ms. Julia Leigh Kurtz
Three Riverway, Suite 600
Houston, TX 77056

Mr. Ramon Garcia
Law Offices of Ramon Garcia, P.C.
222 West University Drive
Edinburg, TX 78539

Mr. Eloy Sepulveda
603 E. Belknap St.
Fort Worth, TX 76102
Ms. Jennifer Rebecca Henderson
Porter, Rogers, Dahlman & Gordon, P.C.
800 N Shoreline Ste 800
Corpus Christi, TX 78401

Mr. Michael A. Choyke
Three Riverway, Suite 600
Houston, TX 77056

Mr. Adolfo "Al" Alvarez
Law Office of Adolfo Alvarez
4409 N. McColl Road
McAllen, TX 78504

RE:   Case Number:  05-0721
      Court of Appeals Number:  13-02-00671-CV
      Trial Court Number:  C-1581-01-F

Style:      SSP PARTNERS AND METRO NOVELTIES, INC.
      v.
      GLADSTRONG INVESTMENTS (USA) CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |